Citation Nr: 0504782	
Decision Date: 02/22/05    Archive Date: 03/04/05

DOCKET NO.  03-01 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
40 percent for service-connected fibromyalgia.

2.  Entitlement to an initial disability rating in excess of 
30 percent for service-connected central nervous system 
hypersomnolence.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran had active service from November 1993 to February 
2001.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2001  decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in Waco, Texas, 
which, in pertinent part, granted entitlement to service 
connection for fibromyalgia and assigned a 10 percent 
disability rating, effective as of February 14, 2001.  

During the pendency of this appeal, the RO, by rating action 
dated in November 2003, determined that the veteran's 
service-connected fibromyalgia warranted a 40 percent 
disability rating effective as of February 14, 2001; and 
assigned a separate evaluation for central nervous system 
hypersomnolence for which a 30 percent disability rating was 
provided, also effective as of February 14, 2001.  

In her Appeal To Board Of Veterans' Appeals (VA Form 9) dated 
in January 2003, the veteran indicated that she wished to be 
scheduled for a personal hearing before the Board at the RO.  
In February 2003, she clarified that she preferred a personal 
hearing before a Decision Review Officer of the RO.  As such, 
a personal hearing before a Decision Review Officer of the RO 
was ultimately scheduled for August 2003, however, the 
veteran opted for an informal conference and a hearing was 
not held.


FINDINGS OF FACT

1.  The veteran's fibromyalgia is constant and has been 
refractory to multiple therapy.

2.  The veteran's central nervous system hypersomnolence is 
persistent in the day-time, but does not require the use of a 
breathing assistance device such as a continuous airway 
passage (CPAP) machine.

CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 40 percent for service-connected fibromyalgia have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.71a, Diagnostic Code 5025 (2004).

2.  The criteria for an initial disability rating in excess 
of 30 percent for service-connected central nervous system 
hypersomnolence have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38  C.F.R. §§ 4.7, 4.97, Diagnostic Code 6847 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and to assist

VA has a duty to notify claimants for VA benefits of 
information necessary to complete and support a claim and to 
assist claimants in the development of evidence.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.321 (2004).  In this case, VA's duties have been 
fulfilled to the extent possible.  

A notice letter consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.

VA satisfied the duty to notify by means of a letter to the 
veteran from the RO dated in April 2001.  She was told of the 
requirements to establish a successful claim for service 
connection, advised of her and VA's respective duties, and 
asked to submit information and/or evidence pertaining to the 
claim to the RO.  The content of this letter complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  See VAOPGCPREC 8-03.  Notice was provided to the 
veteran prior to initial adjudication of the claim by the RO 
in July 2001.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d) (2004).  
The veteran's available service medical records and post-
service treatment records relevant to the issues decided 
herein have been obtained, as discussed in detail below. 

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  In the regard, the veteran underwent VA examinations 
in May 2001, September 2002, and August 2003.  Accordingly, 
the requirements of VA's duty to notify and to assist have 
been met by the RO to the extent possible.  Having determined 
that the duty to notify and the duty to assist have been 
satisfied, the Board turns to an evaluation of the veteran's 
claims on the merits.


Higher ratings

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  It is necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (2004), and to 
resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor.  38 C.F.R. § 4.3 (2004).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2004).  Consideration of the 
whole-recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  
38 C.F.R. § 4.2 (2004); Peyton v. Derwinski, 1 Vet. App. 282 
(1991).  Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the  
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 35 (1999).  

The Board notes that this case addresses the assignment of an 
initial rating for disabilities following an initial award of 
service connection.  In such cases, the rule from Francisco, 
supra, is not applicable.  Rather, at the time of an initial 
rating,  separate ratings can be assigned for separate 
periods of time based on the facts found - a practice known 
as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Therefore, the Board will review the medical 
evidence of  record as it pertains to the disabilities at 
issue from the date of the initial rating evaluation.


Fibromyalgia

The veteran's service-connected fibromyalgia has been rated 
as 40 percent disabling pursuant to the provisions of 
Diagnostic Code 5025.  This is the maximum schedular rating 
available under this diagnostic code provision, and is 
assigned for constant or nearly constant widespread 
musculoskeletal pain and tender points, with or without 
associated fatigue, sleep disturbance, stiffness, 
paresthesias, headache, irritable bowel syndrome, depression, 
anxiety, or Raynaud's-like symptoms, refractory to therapy.   
38 C.F.R. § 4.71a, Diagnostic Code 5025 (2004).

A private medical record from the Behavioral Psychology 
Health Service dated in April 1999 shows that the veteran had 
been diagnosed with fibromyalgia since 1994 or 1995.  She 
described sharp pain beginning in her lower extremities and 
spreading to her upper extremities.  She estimated that she 
spent approximately 40 percent of her time in pain.  The 
diagnosis was pain disorder associated with both 
psychological factors and a general medical condition.  
Fibromyalgia was listed as a general medical condition.

A VA examination report dated in May 2001 shows that the 
veteran had a history of fibromyalgia, hypersomnolence, and 
gastroesophageal reflux disease.  She described wide spread 
musculoskeletal aches and an inability to sleep when the 
musculoskeletal pains would become severe.  She reported 
seeing a private physician for her symptoms, but that she had 
not been receiving any treatment because of her pregnancy.  
The fibromyalgia was said to be on the posterior trapezesis 
areas and the bilateral gluteal regions.  There was no muscle 
spasm, atrophy or swelling.  The diagnosis, in pertinent 
part, was fibromyalgia.

VA outpatient treatment records dated from March 2001 to May 
2001 show that the symptoms associated with the veteran's 
fibromyalgia were getting worse.  The fibromyalgia trigger 
points were said to include the subscapularis, anterior 
second rib, lateral epicondyle and medial knee.

A private medical record from S. R. Patel, M.D., dated in 
July 2002, shows that the veteran reported doing better since 
increasing her medication.  She also indicated exercising 
more and feeling a little bit better.  She related some 
difficulty in her left thumb when picking up her child, which 
weighed about 20 pounds.  Physical examination, in pertinent 
part, revealed a little bit of midline and paraspinal 
tenderness.  There were multiple fibromyalgia tender points, 
and there was a positive Finklestein's test on the left hand.  
The impression was fibromyalgia, a little bit better.

A VA examination report dated in September 2002 shows that 
the veteran reported a history of aches in her arms, elbows, 
lower legs, knees, and upper buttocks.  She added that with 
her present medications, her symptoms were more bearable, 
being intermittent and not all at the same time.  She also 
related being tired and having sleepiness on some days.  Her 
daily activities were said to be affected, depending on what 
type of activity.  If the legs were aching, then prolonged 
walking was avoided, and if elbows were bothering her, then 
she would avoid picking up heavy objects.  She indicated that 
she does not work, but goes to school, and that her 
attendance to school was not affected by her fibromyalgia.  
Physical examination of the musculoskeletal areas revealed 
slight tenderness on deep pressure over both gluteus minors 
but that the testing for hip problems and hip pathology were 
negative.  There were no trigger or tender points except for 
the ones on the gluteus minor (upper quadrant of the 
buttocks).  The diagnosis was fibromyalgia in remission.

A VA neurology consult dated in August 2003 shows that the 
veteran was said to have chronic persistent pain from 
fibromyalgia.

A private medical record from Dr. Patel dated in August 2003 
shows that the veteran was being treated for symptoms 
associated with fibromyalgia syndrome.  It was indicated that 
her fibromyalgia was not related to central nervous system 
hypersomnolence for which she was also being treated, but 
rather they were mutually exclusive and had occurred 
separately from each other without relation to each other.

In a separate letter from Dr. Patel, also dated in August 
2003, the veteran was said to have widespread musculoskeletal 
pain and tender points, meeting The American College of 
Rheumatology designation for this appropriate diagnosis.  She 
had consistent symptoms and had been refractory to multiple 
therapy including muscle relaxers, sleep medication, physical 
therapy, and anti-inflammatories.  He symptoms included 
widespread musculoskeletal pain with tender points.  She had 
associated fatigue, sleep disturbance, stiffness, 
paresthesias, headache, irritable bowel symptoms, which were 
constant and refractory to therapy.

Based on the clinical findings found the medical evidence 
provided by Dr. Patel in August 2003, the RO granted the 
veteran an increased disability rating of 40 percent for her 
fibromyalgia.  Specifically, the findings included widespread 
musculoskeletal pain with associated fatigue, sleep 
disturbance, stiffness,  parasthesias, headaches, and 
irritable bowel symptoms that were constant and refractory to 
therapy.  The current 40 percent disability rating is the 
maximum evaluation allowed for fibromyalgia, and it 
contemplates symptoms that are constant, or nearly so, and 
refractory to therapy.  This appears to be the veteran's 
situation.  As she is already receiving the highest 
evaluation for this disability, a schedular increase is not 
warranted.

The evaluation of a musculoskeletal disability requires 
consideration of all of the functional limitations imposed by  
the disorder, including pain, weakness, limitation of motion, 
and lack of strength, speed, coordination or endurance.  See  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
must, however, be supported by objective evidence of 
pathology in the joint.  DeLuca, 8 Vet. App. at 202; 38  
C.F.R. § 4.40.

The Board has considered entitlement to additional 
compensation based on DeLuca, but finds that it is not 
warranted.  DeLuca held that the question of whether pain and  
functional loss are additionally disabling must be considered 
only when the schedular evaluation is based on limitation of 
motion.  See 38 C.F.R. 4.40, 4.45, and 4.59.  Thus, DeLuca 
does not apply to the instant case, as Diagnostic Code 5025  
does not address limitation of motion.  The Board 
additionally observes that the schedular rating criteria for 
fibromyalgia include all of the functional limitations  
resulting from an exacerbation of symptoms.  All of the 
functional limitations have been considered, therefore, in 
assigning the 40 percent rating.  

Moreover, regulations concerning functional loss are not 
applicable to increase the rating where a disability is rated 
at the maximum level provided by the diagnostic code under 
which it is rated, as is the veteran's situation.  See 
VAOPGCPREC 36-97 (holding that consideration must be given to  
the extent of disability under 38 C.F.R. §§ 4.40 and 4.45  
"when a veteran has received less than the maximum  
evaluation" under Diagnostic Code 5293); see also Johnston  
v. Brown, 10 Vet. App. 80, 85 (1997) (Remand for the Board to 
consider functional loss due to pain  was not appropriate 
where the claimant was already receiving  the maximum 
disability rating available for limitation of  motion); 
Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997)  (although 
the Board is required to consider the effect of the  
veteran's pain when making a rating determination, the rating  
schedule does not require a separate rating for pain).   
Therefore, because functional loss is already being 
compensated, and because the veteran is receiving the maximum 
schedular evaluation, an increased disability rating based on 
functional loss is not available.  The Board finds, 
therefore, that the provisions of 38 C.F.R. §§ 4.40 and 4.45 
are not applicable.

There are no other diagnostic codes potentially applicable to 
this condition. Accordingly, the preponderance of the 
evidence is against assignment of an  increased disability 
rating for the veteran's service-connected fibromyalgia.  The 
regulations establish disability ratings that are intended to 
compensate a veteran for average impairment in earning 
capacity due to a service-connected  disorder.  38 U.S.C.A.A. 
§ 1155.  Although the Board  sympathizes with the veteran's 
difficulties due to her condition, the Board is constrained 
to abide by VA regulations.  The Secretary has determined 
that the maximum disability rating for fibromyalgia is 40 
percent, and this evaluation encompasses a level of 
compensation for persistent  symptoms due to this disorder, 
any functional loss that would result from this disorder, and 
for any impairment in earning capacity due to these symptoms 
and functional loss.  The veteran simply is not entitled to a 
schedular disability rating higher than 40 percent, and there 
is no reasonable doubt on this matter that could be resolved 
in her favor.


Central nervous system hypersomnolence

The veteran's service-connected central nervous system 
hypersomnolence has been rated as 30 percent disabling 
pursuant to the provisions of Diagnostic Code 6847.  Central 
nervous system hypersomnolence is a disability not 
specifically listed in the rating schedule, therefore, it has 
been rated analogous to a disability in which not only the 
functions affected, but anatomical localization and symptoms 
are closely related.  Diagnostic Code 6847 provides the 
rating criteria for symptoms associated with obstructive, 
central and mixed sleep apnea syndromes, which closely 
approximate the symptoms associated with central nervous 
system hypersomnolence.

Pursuant to Diagnostic Code 6847, a 30 percent disability 
rating is warranted where there is persistent daytime 
hypersomnolence.  A 50 percent disability rating is warranted 
for symptoms that require the use of a breathing assistance 
device such as a continuous airway  pressure (CPAP) machine.  
A 100 percent rating contemplates  symptoms of chronic 
respiratory failure with carbon dioxide retention or cor 
pulmonale; or sleep apnea requiring tracheostomy.

The April 1999 private medical record from the Behavioral 
Psychology Health Service shows that the veteran reported 
that she would not feel tired when going to bed approximately 
30 percent of the time.  She added that when she would 
typically go to sleep, she would be awakened up to three 
times per night for a duration of five to 30 minutes for each 
awakening.  The diagnosis was primary insomnia (inadequate 
sleep hygiene, provisional).

The May 2001 VA examination report shows that the veteran 
reported pathologic  hypersomnolence since 1998, which she 
described as excessive sleepiness throughout the day, and 
that this would be despite a restful sleep during the night 
time.  This would occur while driving, working at the desk, 
or just while sitting down.  She added that she was not on 
current medications because of the possible effect of side-
effects on her pregnancy.  The diagnosis, in pertinent part, 
was hypersomnolence.

A private medical record from R. K. Emerson, M.D., dated in 
May 2002 shows that the veteran reported a history of 
hypersomnolence.  She described rather severe excessive 
daytime somnolence, feeling sleepy all the time, falling 
asleep even during conversations.  She would sleep well 
though the night, but have morning fatigue.  She was not 
aware of tossing, turning, or restless leg or leg jerks.  She 
was not a snorer.  The impression was central nervous system 
hypersomnolence per criteria above.

Private medical records from Dr. Patel, dated in June 2002 
and July 2002, show that the veteran reported having quite a 
bit of difficulty with sleep.  She would feel very tired 
during the day.  The impression, in pertinent part, was 
central nervous system hypersomnolence.

The August 2003 VA neurology consult shows that the veteran 
was said to have a history of central nervous system 
hypersomnolence, which had not responded to certain 
medications.  She reported being sleepy in the late morning 
and afternoons.  She also indicated having a fairly mild 
tremor.  The examiner indicated that she had three separate 
problems, each causing significant symptoms and at times 
disability.  Her central nervous system hypersomnolence was 
said to cause severe somnolence at times during the day.

The August 2003 private medical record from Dr. Patel showed 
that the veteran, in pertinent part, suffered from central 
nervous system hypersomnolence and was under the care of a VA 
neurologist for this condition.

Based on the clinical findings found the medical evidence as 
set forth above, the RO granted the veteran a separate rating 
for central nervous system hypersomnolence and assigned a 30 
percent disability rating.  This contemplates symptoms of 
persistent day-time hypersomnolence pursuant to the criteria 
of Diagnostic Code 6847.  The veteran's symptoms most closely 
approximate the criteria required for a 30 percent disability 
rating under Diagnostic Code 6847 as already established by 
the RO.  

The competent medical evidence of record has shown that the 
veteran's symptoms are persistent and primarily occur during 
the day.   However, in order to merit a disability rating in 
excess of 30 percent, the use of a breathing assistance 
device is required.  There is no medical evidence of record 
to suggest that the veteran has required the use of a CPAP 
machine, nor that a CPAP machine has ever been prescribed.  
Similarly, there is no medical evidence of record to suggest 
that the veteran experiences chronic respiratory failure with 
carbon dioxide retention or cor pulmonale; or sleep apnea 
requiring tracheostomy.  As the evidence does not show that 
the veteran's central nervous system hypersomnolence 
necessitated the use of a breathing assistance device such as 
a CPAP machine, a disability rating in excess of 30 percent 
is not warranted.  Accordingly, the preponderance of the 
evidence is against assignment of an  increased disability 
rating for the veteran's service-connected central nervous 
system hypersomnolence.  



Extra-schedular consideration

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) 
(2004).  "The governing norm in these exceptional cases is:  
A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  38 C.F.R. § 3.321(b)(1).

It does not appear that the veteran has an "exceptional or 
unusual" disability.  She has not required any recent 
periods of hospitalization for either her fibromyalgia or 
central nervous system hypersomnolence.  There is no evidence 
to suggest that marked interference with employment is the 
result of either condition.  She has reported that she was a 
student, and that she had not missed any time from her 
classes as a result of her service-connected disabilities.  
Thus, the Board finds that fibromyalgia and central nervous 
system hypersomnolence are appropriately rated under the 
schedular criteria, and that referral for extraschedular 
consideration is not warranted.




ORDER

Entitlement to an initial disability rating in excess of 40 
percent for service-connected fibromyalgia is denied.

Entitlement to an initial disability rating in excess of 30 
percent for service-connected central nervous system 
hypersomnolence is denied.



	                        
____________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


